 



EXHIBIT 10.1
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This Amendment No. 2 to Credit Agreement (this “Amendment”) dated as of
August 30, 2007, is made by and among TREEHOUSE FOODS, INC., a Delaware
corporation (the “Borrower”), BAY VALLEY FOODS, LLC, a Delaware limited
liability company (the “Guarantor”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement described below) (in such capacity, the “Administrative
Agent”), and each of the Lenders signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Administrative Agent, Bank of America, as Swing
Line Lender and L/C Issuer and the Lenders have entered into that certain Credit
Agreement dated as of June 27, 2005 (as amended by that certain Amendment No. 1
to Credit Agreement and Joinder Agreement dated as of August 31, 2006, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower a
revolving credit facility with letter of credit and swing line subfacilities;
and
     WHEREAS, the Guarantor has entered into the Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and
     WHEREAS, the Borrower has advised the Administrative Agent and the Lenders
that it desires to amend certain provisions of the Credit Agreement to, among
other things, (i) amend the Consolidated Interest Coverage Ratio, and (ii) amend
the Available Liquidity requirement in Section 7.07, in each case as more
particularly set forth below, and the Administrative Agent, the Required Lenders
are willing to effect such amendment on the terms and conditions contained in
this Amendment;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

  (a)   Clause (iii) of Section 7.07 is amended by deleting “$50,000,000” and
inserting “$25,000,000” in lieu thereof.     (b)   Section 7.12(a) is deleted in
its entirety and the following is inserted in lieu thereof:

     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 2.50 to 1.00.

 



--------------------------------------------------------------------------------



 



     2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment
and the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent, the Guarantor, each of the Required Lenders; and
     (ii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent,
the L/C Issuer or any Lender shall reasonably request;
     (b) the Borrower shall have paid the fees in the amounts and at the times
specified in the letter agreement, dated as of July 30, 2007, among the
Borrower, the Administrative Agent and BAS (the “Amendment Fee Letter”); and
     (c) unless waived by the Administrative Agent, all fees and expenses
payable to the Administrative Agent and the Lenders (including the fees and
expenses of counsel to the Administrative Agent to the extent invoiced prior to
the date hereof) estimated to date shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
     3. Consent of the Guarantor. The Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Guaranty (including without limitation the continuation of
the Guarantor’s payment and performance obligations thereunder upon and after
the effectiveness of this Amendment and the amendments contemplated hereby) and
the enforceability of the Guaranty against the Guarantor in accordance with its
terms.
     4. Representations and Warranties. In order to induce the Administrative
Agent and the Required Lenders to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
     (a) Before and after giving effect to this Amendment, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement, and (B) no Default
exists.
     (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01(a) of the Credit Agreement, there has been no
event or

 



--------------------------------------------------------------------------------



 



circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect;
     (c) The Guarantor is the only Person that is required to be a party to the
Guaranty pursuant to the terms of the Credit Agreement; and
     (d) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Guarantor and constitutes a legal, valid and binding obligation
of such parties, except as may be limited by general principles of equity or by
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally.
     5. Entire Agreement. This Amendment, together with the Amendment Fee Letter
and the Loan Documents (collectively, the “Relevant Documents”), sets forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.
     6. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy shall be effective as a manually executed
counterpart of this Amendment.
     8. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.
     9. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

 



--------------------------------------------------------------------------------



 



     11. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent, the Guarantor, the
Lenders and their respective successors, legal representatives, and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            TREEHOUSE FOODS, INC.
      By:   /s/ DENNIS F. RIORDAN         Name:   DENNIS F. RIORDAN       
Title:   SENIOR VICE PRESIDENT AND
CHIEF FINANCIAL OFFICER        GUARANTOR:

BAY VALLEY FOODS, LLC
      By:   /s/ DENNIS F. RIORDAN         Name:   DENNIS F. RIORDAN       
Title:   SENIOR VICE PRESIDENT AND
CHIEF FINANCIAL OFFICER        ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ JOAN MOK         Name:   JOAN MOK        Title:   VICE
PRESIDENT        BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:   /s/ DAVID L. CATHERALL         Name:   DAVID L. CATHERALL       
Title:   SENIOR VICE PRESIDENT        JPMORGAN CHASE BANK, N.A.
      By:   /s/ JASON A. RASTOVSKI         Name:   JASON A. RASTOVSKI       
Title:   VICE PRESIDENT   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/ HUGH E. BROWN         Name:   HUGH E. BROWN        Title:  
DIRECTOR        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ JORGE A. GONZALEZ         Name:   JORGE A. GONZALEZ       
Title:   MANAGING DIRECTOR        COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
      By:   /s/ PETER DUNCAN         Name:   PETER DUNCAN        Title:  
EXECUTIVE DIRECTOR        By:   /s/ REBECCA MORROW         Name:   REBECCA
MORROW        Title:   EXECUTIVE DIRECTOR        LASALLE BANK NATIONAL
ASSOCIATION
      By:   /s/ MEG MARION         Name:   MEG MARION        Title:   SENIOR
VICE PRESIDENT        FARM CREDIT SERVICES OF AMERICA, PCA
      By:   /s/ STEVEN L. MOORE         Name:   STEVEN L. MOORE        Title:  
VICE PRESIDENT        AGFIRST FARM CREDIT BANK
      By:   /s/ BRUCE B. FORTNER         Name:   BRUCE B. FORTNER       
Title:   VICE PRESIDENT   

 



--------------------------------------------------------------------------------



 



         

            COBANK, ACB
      By:   /s/ PETER C. LITTLE         Name:   PETER C. LITTLE        Title:  
VICE PRESIDENT        U.S. AGBANK, FCB
      By:   /s/ PATRICK ZEKA         Name:   PATRICK ZEKA        Title:   VICE
PRESIDENT        NORTHWEST FARM CREDIT SERVICES, PCA
      By:   /s/ JIM D. ALLEN         Name:   JIM D. ALLEN        Title:   SENIOR
VICE PRESIDENT        FARM CREDIT BANK OF TEXAS
      By:   /s/ ERIC J. PAUL         Name:   ERIC J. PAUL        Title:  
MANAGING DIRECTOR        THE NORTHERN TRUST COMPANY
      By:   /s/ JOHN E. BURDA         Name:   JOHN E. BURDA        Title:   VICE
PRESIDENT        BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ BETZAIDA ERDELYI         Name:   BETZAIDA ERDELYI       
Title:   DIRECTOR   

 



--------------------------------------------------------------------------------



 



         

            1ST FARM CREDIT SERVICES, PCA
      By:   /s/ DALE A RICHARDSON         Name:   DALE A. RICHARDSON       
Title:   VP, ILLINOIS CAPITAL MARKETS GROUP        FARM CREDIT SERVICES OF
MINNESOTA VALLEY, PCA dba FCS COMMERCIAL FINANCE GROUP
      By:   /s/ DANIEL J. BEST         Name:   DANIEL J. BEST        Title:  
ASST. VICE PRESIDENT     

 